DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 6, Par 1 of the Remarks dated 11/05/2021. Additionally, Murnan et al. US 2008/0068721, Faklis et al. US 2008/0083886, and West US 6,002,473 fails to disclose independent claim 3, independent claim 4, and independent claim 7 in its entirety.
Specifically regarding the allowability of amended independent claim 3: The prior art of record does not disclose or suggest a composite prism comprising: “the second half-pentaprism (4) is replaced by a triangle prism (10) and a wedge prism (11) such that one of obtuse-angled surfaces of the triangle prism (10) is cemented onto the bottom surface of the roof prism (3) and the other obtuse-angled surface is cemented onto the wedge prim (11); and the cemented surfaces of the triangle prism (10) and the wedge prism (11) are coated with the light splitting film which can reflect laser light and is transmissive to visible light”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
amended independent claim 4: The prior art of record does not disclose or suggest a composite prism comprising: “two end surfaces of the roof lens (3) are transmissive to light and are vertical to the light incident axis of the composite prism; the second half-pentaprism (4) is replaced by the triangle prism (10) and an isosceles prism (12) such that one of obtuse-angled surfaces of the triangle prism (10) is cemented onto the bottom surface of the roof prism (3) and the other obtuse-angled surface is cemented onto the isosceles prim (12); and the cemented surfaces of the triangle prism (10) and the isosceles prism (12) are coated with the light splitting film which can reflect red light and is transmissive to other visible light”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 5 and 6 are allowable due to pendency on amended independent claim 4.
Specifically regarding the allowability of amended independent claim 7: The prior art of record does not disclose or suggest a binocular telescopic optical system comprising: “comprises the objective lens (1), the composite prism, the reticle prism (5) and the eyepiece (6), the reticle prism (5) being plate glass which is engraved with partitions for sighting or measurement, or being transmissive liquid crystal display (LCD) or Organic Light-Emitting Diode (OLED); and light passes into the first half-pentaprism (2) through the objective lens (1), enters into the roof prism (3) from the cemented surfaces of the first pentaprism (2) and the roof prism (3) through the reflection of an oblique surface of the first half-pentaprism (2), enters into the second pentaprism (4) from the bottom surface of the roof prism (3) through the reflection of a roof surface of the roof prism (3), and then is emitted from the other right-angled surface of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872